Case 1:20-mc-00227-DDD Document 1-2 Filed 12/11/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                  20-mc-00227-DDD
Civil Action No. _______________

EUGENE SCALIA, SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF LABOR,

       Petitioner,
v.

PURE POLLINATION, LLC.,

      Respondent.

    BRIEF IN SUPPORT OF PETITION TO ENFORCE ADMINISTRATIVE SUBPOENA

         This is a case in which a company refuses to produce documents and testimony in response

to administrative subpoenas. Petitioner, Eugene Scalia, Secretary of Labor, United States

Department of Labor’s (the “Secretary’s”) Occupational Safety and Health Administration

(“OSHA”)1 lawfully issued and served subpoenas on Respondent, Pure Pollination, LLC, (“Pure

Pollination”) after receiving a complaint that the company had unlawfully discharged an employee.

Since then, OSHA’s whistleblower investigator has repeatedly attempted to communicate with

Pure Pollination about the agency’s investigation. These efforts have proven futile. Thus, the

Secretary brings this petition under Section 8(b) of the Occupational Safety and Health Act of

1970 (the “Act”), 29 U.S.C. § 657(b), to compel Pure Pollination to comply with the subpoenas.

         I.      Introduction and Factual Background

         In the week leading up to her termination Sarita Melton (“Melton”) complained to her

supervisors at Pure Pollination about unsafe and unclean conditions in the workplace. On April 4,




1
    In this brief, Petitioner uses the terms “Secretary” and “OSHA” interchangeably.
                                                     1
Case 1:20-mc-00227-DDD Document 1-2 Filed 12/11/20 USDC Colorado Page 2 of 7




2020, Pure Pollination terminated her employment, possibly for making these complaints. Melton

filed a whistleblower complaint with OSHA under Section 11(c) of the Occupational Safety and

Health Act of 1970 (“Section 11(c)”). 29 U.S.C. § 660(c)2 that same day. Christopher Fisher

Affidavit (“Fisher Affidavit), ¶ 5.

       Pure Pollination, per its website, “is a vegetable, herb, and flower seed company

established in 2016 in Akron, Colorado.” See About Pure Pollination, available at

https://www.purepollination.com/about-us/ (last visited June 18, 2020).

       As in all Section 11(c) investigations, OSHA sent a notification letter to Pure Pollination

on April 6, 2020 by United States Postal Service (“USPS”) certified mail and by e-mail. See

Attachment 4, Fisher Declaration, ¶¶ 7, 8. In that letter, OSHA advised the company that Melton

had filed a discrimination complaint against the company and enclosed a copy of Melton’s

complaint. Id. The notification letter also directed Pure Pollination to submit within 20 days “a

full and complete written account of the facts and statement of your position with respect to the

allegation that you have retaliated” against Melton. Id., at ¶ 8. OSHA in that letter also invited

Pure Pollination to submit relevant documents in its response, which was due on April 26, 2020.

Id. On April 10, 2020, USPS confirmed delivery of OSHA’s notification letter to Pure Pollination.

Id.

       OSHA never received a response to the April 6 notification letter. Id. at ¶ 9. Therefore,

on April 27, 2020, OSHA sent a “failure to cooperate” letter to Pure Pollination by USPS certified



2
  This statutory provision prohibits employers from retaliating against employees who, among
other things, make safety-related complaints. It provides in relevant part that “[n]o person shall
discharge or in any manner discriminate against any employee because such employee has filed
any complaint or instituted … or because of the exercise by such employee on behalf of himself
or others of any right afforded by this chapter.” 29 U.S.C. § 660(c).
                                                  2
Case 1:20-mc-00227-DDD Document 1-2 Filed 12/11/20 USDC Colorado Page 3 of 7




mail. Id. at ¶ 10. OSHA in that letter advised that Pure Pollination’s “continued failure to cooperate

with this investigation may lead OSHA to reach a determination without your input.” Id. OSHA

also warned that it “may draw and adverse inference against [Pure Pollination] based on [its]

refusal to cooperate with this investigation.” Id. USPS confirmed delivery of this letter on April

30, 2020. Id.

       Pure Pollination did not respond to this letter, either. Id. at ¶ 11. OSHA thus issued

subpoenas for the testimony of Melton’s two supervisors, Jeremy Wetch (“Wetch”) and Arthur

Rodriguez (“Rodriguez”), and documents – all to be produced by June 10, 2020. Id. at ¶ 12. The

agency sent those to Pure Pollination by certified mail on May 11, 2020 and received USPS

confirmation of delivery on May 14, 2020. Id. Pure Pollination has not responded to the

subpoenas. Id. at ¶ 13.

       II.      Argument

       Here, the Secretary lawfully issued subpoenas to Pure Pollination. Both Shawn Vollrath,

the Regional Supervisory Investigator for the OSHA, and Christopher Fisher, the regional

investigator for the Whistleblower Protection Program for the OSHA, have unsuccessfully

attempted to obtain information from Pure Pollination before involving the Court. The Secretary

seeks an order requiring Pure Pollination: (1) to produce the information set forth in attachment A

to the subpoena duces tecum; and (2) compelling Wetch and Rodriguez to appear before OSHA’s

investigator to provide testimony pursuant to the subpoenas ad testificandum.

       A. This Court has Jurisdiction to Enforce the Subpoena Issued to Pure Pollination.

       Section 8(b) of the Act, 29 U.S.C. § 657(b), confers jurisdiction of this action upon the

Court. That statute provides in relevant part that the Secretary may issue subpoenas during his

inspections and that this Court can compel compliance with those subpoenas:
                                               3
Case 1:20-mc-00227-DDD Document 1-2 Filed 12/11/20 USDC Colorado Page 4 of 7




           In making his inspections and investigations under this Act the
           Secretary may require the … testimony of witnesses and the production
           of evidence under oath. … In case of a contumacy, failure, or refusal of
           any person to obey such an order, any district court of the United States
           …, within the jurisdiction of which such person is found, or resides or
           transacts business, upon the application by the Secretary, shall have
           jurisdiction to issue to such person an order requiring such person to
           appear to produce evidence if, as, and when so ordered, and to give
           testimony relating to the matter under investigation or in question, and
           any failure to obey such order of the court may be punished by said court
           as a contempt thereof.

The Court thus has jurisdiction to enforce the subpoenas that the Secretary issued to Pure

Pollination.

               A. The Court Must Enforce an Administrative Subpoena Issued Pursuant to
                  a Legitimate Inspection and Seeking Reasonably Relevant Documents.

       Administrative subpoenas enable federal agencies to execute their duties to investigate

potential violations of the law. Okla. Press Publ’g Co. v. Walling, 327 U.S. 186, 201 (1946); see

also Donovan v. Lone Steer, Inc., 464 U.S. 408 (1984) (reaffirming holding in Okla. Press). To

invalidate an administrative subpoena is to question Congress’s power to delegate enforcement of

federal laws. Okla. Press, 327 U.S. at 201. Subpoena enforcement matters are therefore summary

in nature. See E.E.O.C. v. Dillon Cos., 310 F.3d 1271, 1277 (10th Cir. 2002); United States v.

McDonnell Douglas Corp., 751 F.2d 220, 299 (8th Cir. 1984) (“Departing from the summary

nature of a subpoena enforcement proceeding is the exception rather than the rule”). See also

Interstate Commerce Comm’n v. Gould, 629 F.2d 847, 851 (3d Cir. 1980), cert. denied, 449 U.S.

1077 (1981). The proceeding’s scope is narrow “‘because of the important governmental interest

in the expeditious investigation of possible unlawful activity.’” In re F.T.C. Line of Bus. Report

Litig., 595 F.2d 685, 702-03 (D.C. Cir. 1978) (internal citation omitted).




                                                 4
Case 1:20-mc-00227-DDD Document 1-2 Filed 12/11/20 USDC Colorado Page 5 of 7




               B. The Court Should Enforce OSHA’s Administrative Subpoenas Because
                  the Secretary Can Satisfy the Tenth Circuit’s Test.

       An agency is entitled to judicial enforcement of its subpoena where it can show that: (1)

the inquiry is conducted pursuant to a lawfully authorized, legitimate purpose; (2) the subpoena is

reasonably relevant to an investigation that the agency has authority to conduct; and (3) all

administrative prerequisites have been met. In re Appl. to Enforce Admin. Subpoenas Duces

Tecum of S.E.C. v. Knowles, 87 F.3d 413, 415 (10th Cir. 1996) (citing United States v. Powell,

379 U.S. 48, 57-58 (1964)); S.E.C. v. Blackfoot Bituminous, Inc., 622 F.2d 512, 514 (10th Cir.),

cert. denied, 449 U.S. 955 (1980). The Secretary can satisfy all three of these elements.

                       1. OSHA Issued the Subpoenas to Pure Pollination for a Lawfully
                          Authorized, Legitimate Purpose.

       The first inquiry is whether a subpoena was issued for a lawful purpose within OSHA’s

statutory authority. The Act aims “. . . .to assure so far as possible every working man and woman

in the Nation safe and healthful working conditions and to preserve our human resources . . . .” 29

U.S.C. § 651(b). The Act thus empowers the Secretary during his inspections to “require the

attendance and testimony of witnesses and the production of evidence under oath.” 29 U.S.C.

§ 657(b).   These subpoena powers are broad.          The Supreme Court has observed that “an

administrative agency charged with seeing that the laws are enforced . . . has a power of inquisition

. . . [under which it] can investigate merely on suspicion that the law is being violated, or even just

because it wants assurance that it is not.” United States v. Morton Salt Co., 338 U.S. 632, 642-43

(1950). OSHA’s investigation into whether an employer violated the Act’s prohibition against

unlawful discrimination, and compelling Pure Pollination to produce documents and testimony

related to its relevant policies and procedures is thus statutorily authorized.         As such, the

Secretary’s subpoenas here satisfy the test’s first prong.
                                                  5
Case 1:20-mc-00227-DDD Document 1-2 Filed 12/11/20 USDC Colorado Page 6 of 7




                       2. The Subpoenas are Reasonably Relevant to an Investigation that OSHA
                          has Authority to Conduct.

       The second inquiry is whether the information sought reasonably relates to such a

statutorily authorized investigation. This is a permissive standard; as long as the requested material

“’touches a matter under investigation,’” relevancy is established. Martin v. Gard, 811 F. Supp.

616, 621 (D. Kan. 1993) (quoting E.E.O.C. v. Elrod, 674 F.2d 601, 613 (7th Cir.1982)). It suffices

that the information sought is relevant to any inquiry that the administrative agency is authorized

to undertake. Id. (emphasis added) (citing Dole v. Trinity Indus., Inc., 904 F.2d 867, 871 (3rd Cir.

1990)). OSHA’s subpoenas seek several categories of information, which included: employee

handbooks, pay records and personnel files, safety policies, documentation received from

governmental entities on workplace safety and health related to the COVID-19 pandemic, and a

position statement explaining Melton’s termination. This information will enable OSHA to

evaluate the merits of potential violations of the Act’s requirements, particularly those relating

Whistleblower protections.     The subpoenas therefore seek information relevant to OSHA’s

investigation.

                       3. The Secretary Met All Administrative Prerequisites with Respect to the
                          Subpoenas.

       As discussed above, the Act specifically empowers OSHA to issue subpoenas that require

the production of documentary evidence and oral testimony relating to any matter under

investigation.   29 U.S.C. § 657(b).      The subpoenas were signed and issued by Regional

Investigator Fisher, and subsequently served upon Respondent. Consequently, the Secretary met

all administrative prerequisites.




                                                  6
Case 1:20-mc-00227-DDD Document 1-2 Filed 12/11/20 USDC Colorado Page 7 of 7




       III.   Conclusion

       Pure Pollination’s failure to comply with the subpoenas constitutes disobedience and

resistance to lawful subpoenas, and an attempt to resist and thwart the Secretary’s lawful

investigation. The Court should thus issue an order requiring Pure Pollination to produce the

documents requested in Attachment A to the subpoena. Additionally, the Court should order Pure

Pollination to produce Wetch and Gonzalez to provide testimony to OSHA.

       WHEREFORE, petitioner Secretary of Labor, United States Department of Labor, moves

this Court to order Respondent, Pure Pollination, to comply in full with the Secretary’s subpoena

duces tecum and its subpoenas ad testificandum pursuant to Section 8(b) of the Act, 29 U.S.C.

§ 657(b).

                                                Respectfully submitted,

                                                Kate S. O’Scannlain
                                                Solicitor of Labor

                                                John Rainwater
                                                Regional Solicitor

                                                Lydia Tzagaloff
                                                Associate Regional Solicitor

                                                /s/ Francesca Cheroutes
                                                Francesca Cheroutes
                                                Senior Trial Attorney
                                                U.S. Dept. of Labor, Office of the Solicitor
                                                1244 Speer Boulevard, Suite 515
                                                Denver, CO 80204
                                                Telephone: (303) 844-0965
                                                Fax: (303) 844-1753
                                                E-mail: cheroutes.francesc@dol.gov
                                                Attorneys for Petitioner




                                               7
